Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 01, 2015

The Court of Appeals hereby passes the following order:

A16D0139. JOE ARNOLD v. IH3 PROPERTIES, GEORGIA L. P.

      On November 10, 2015, Joe Arnold filed this application for discretionary
appeal requesting that we “hear his appeal of the November 10, 2015 order” entered
below. No such order appears in the application materials. Instead, Arnold submitted
a February 20, 2015 superior court order awarding judgment to IH3 Properties,
Georgia, L. P. and granting its request for a writ of possession, and a July 8, 2015
superior court order denying IH3 Properties’ motion to dismiss Arnold’s appeal.1
This application is untimely from both orders.
      Appeals from judgments in dispossessory actions must be filed within seven
days of the date the judgment was entered. See OCGA § 44-7-56; Radio Sandy
Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752)
(2011). This application, filed months after the entry of both superior court orders that
Arnold submitted, is untimely and is therefore DISMISSED for lack of jurisdiction.




      1
       Arnold also submitted a superior court calendar call notice, which is not an
appealable order, and an order of the United States Bankruptcy Court, which we have
no authority to review.
Court of Appeals of the State of Georgia
                                     12/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.